Citation Nr: 0917445	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

In November 2008, this matter was remanded to the RO in order 
that the Veteran be scheduled for a VA examination to assess 
the nature and etiology of the Veteran's hypertension and 
atrial fibrillation.  In December 2008 a VA examination was 
performed, and a typewritten report was produced, consistent 
with the action directed by the Board.  This matter has now 
returned to the Board for adjudication of the issues.


FINDING OF FACT

Neither the Veteran's claimed hypertension nor his claimed 
atrial fibrillation have been shown to be etiologically 
related to any in-service injury or disease.


CONCLUSIONS OF LAW

1.  The Veteran's claimed hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's claimed atrial fibrillation was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension and 
cardiovascular diseases such as atrial fibrillation, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Hypertension

The Board has reviewed the Veteran's service medical records 
and finds no evidence of any in-service complaints or 
treatment of hypertension.  An April 1974 blood pressure 
reading of 132/84 and a May 1974 blood pressure reading of 
132/78.  Both readings showed systolic pressure well below 
160 mm and diastolic pressure below 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, note 1 (indicating that the 
term "hypertension" means that diastolic blood pressure is 
predominantly 90 mm or greater, while isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm).

Post-service reserve medical records show that in June 1983, 
nearly nine years after his discharge from active duty, the 
Veteran registered a blood pressure reading of 154/96.  No 
formal diagnosis of hypertension was made.

An August 2001 Post-Offer Health Inquiry questionnaire and 
examination form from the Veteran's employer reveals that the 
Veteran denied any prior medical history of hypertension or 
high blood pressure at that time.  A physical examination of 
the Veteran revealed a blood pressure reading of 142/98, 
again indicative of elevated diastolic blood pressure.

In March 2002, the Veteran treated with Dr. Edward J. Teufel 
for "evaluation of his new onset [of] atrial fibrillation" 
(addressed more fully in the section below).  During this 
treatment, the Veteran reported that he had experienced a 
period during which he was mildly hypertensive and required 
medication.  The Veteran did not specify as to when he was 
reportedly hypertensive.  He further indicated, however, that 
with exercise and a change of jobs he was able to discontinue 
his prescribed medications for hypertension.  A blood 
pressure reading taken during the evaluation revealed a blood 
pressure of 150/80.  The Veteran was noted as having "mildly 
elevated" blood pressure and diagnosed with "mild 
hypertension."  No opinion was offered as to whether this 
condition was related to service.

In May 2002, the Veteran completed another Post-Offer Health 
Inquiry for his employer.  This time, the Veteran reported a 
history of "borderline" high blood pressure.  Another 
physical examination performed at that time revealed a blood 
pressure of 148/100.

In a September 2005 letter from Dr. Teufel, he indicated that 
the Veteran has a "long history of hypertension, dating back 
to the time he was in the Service."

In accordance with the action directed in the Board's 
November 2008 remand, the Veteran was seen for a VA 
examination in December 2008 to assess the nature and 
etiology of his hypertension.  At the examination, the 
Veteran reported that he began experiencing hypertension 
during active duty service.  According to the Veteran, blood 
pressure checks performed at his entrance examination and 
discharge examination revealed blood pressure readings of 
115/60 and 132/84 respectively.  He denied any prior history 
of a traumatic cardiac injury, cardiac neoplasm, hypertensive 
renal disease, epistaxis, headaches related to hypertension, 
stroke, or hypertensive cardiovascular disease.

On examination, the Veteran was noted as exhibiting a good 
appearance and did not appear to be in any distress.  No 
physical deformities were noted.  Three separate blood 
pressure readings revealed blood pressure of 181/90, 185/94, 
and 173/95.  His pulse was 84 beats per minute.  Heart murmur 
was absent.  A percussion examination was normal on both 
sides of the Veteran's chest.  Breathing sounds in the upper 
and lower lobes of both sides of the Veteran's chest were 
clear.   A cardiovascular examination revealed normal rhythm 
and the absence of any jugular venous distension, clicking, 
and pericardial rubbing.  Based upon the examination, the 
examiner provided a diagnosis of hypertension without 
hypertensive heart disease.  The examiner concluded, however, 
that the Veteran's hypertension was less likely than not 
related to service or manifested within one year from his 
discharge from service.  In support of his conclusion, the 
examiner observed that the Veteran's service treatment 
records revealed normal blood pressure readings.  He further 
noted that "normal blood pressure" can vary widely 
depending upon such factors as the time of day, current 
activity level, and state of health (e.g., whether cold or 
flulike symptoms are present), and that variations in blood 
pressure within the normal range are not a precursor or 
indicator of hypertension.  In further support of his 
conclusion, the examiner also noted that in most cases 
hypertension is caused by factors such as state of health, 
state of activity, and genetics.

In cases where, as here, there are competent but conflicting 
medical opinions, several matters must be addressed in 
determining the relative probative value and weight of the 
conflicting opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In contrasting these opinions, the Board is cognizant that 
the United States Court of Appeals for Veterans Claims 
(Court) has recently stressed that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  In this regard, the Court in 
Nieves-Rodriguez did not find such a review of medical 
records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  Rather, the 
Court clarified that the claims file "is not a magical or 
talismanic set of documents, but is a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id., slip op. at 9.

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    
Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In this case, evidence of record does not reflect that the 
Veteran was treated for any symptoms or complaints related to 
hypertension during his active duty service, nor do they 
indicate any finding or diagnosis of hypertension.  Although 
a June 1983 blood pressure reading taken during the Veteran's 
post-service reserve duty is indicative of hypertension, this 
was nine years after he was discharged from active duty.  
Moreover, this record does not relate the Veteran's elevated 
blood pressure readings to his active duty service.  The 
Board notes Dr. Teufel's September 2005 letter which 
expresses the opinion that the Veteran has a long history of 
hypertension that dates back to his service.  This opinion, 
however, is rebutted by the complete absence in the service 
treatment records of any diagnosis of hypertension, any blood 
pressure reading or other finding suggestive of hypertension, 
or any complaint of symptoms related to hypertension.  It is 
further rebutted by the August 2001 Post-Offer Health Inquiry 
form submitted by the Veteran to his employer, in which the 
Veteran expressly denied any prior medical history of high 
blood pressure.  In fact, the Board observes that it was not 
until after the Veteran initially treated with Dr. Teufel and 
was diagnosed with mild hypertension in March 2002, that he 
later reported in a subsequent May 2002 Post-Offer Health 
Inquiry that he had "borderline" high blood pressure.  The 
Board affords the December 2008 findings of the VA examiner, 
that the Veteran's hypertension was less likely than not 
related to service or manifested within one year from his 
discharge from service, greater probative weight.

The only other evidence supporting the Veteran's claim for 
service connection for hypertension are his own lay opinions 
expressed in his December 2005 claim, January 2007 Notice of 
Disagreement and statement, April 2007 substantive appeal, 
and medical history provided at his December 2008 VA 
examination, in which he asserts that his hypertension began 
during active duty service.

Even if the Veteran's recent statements in this regard could 
be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
complete absence of treatment for hypertension either in 
service or soon thereafter and the August 2001 Post-Offer 
Health Inquiry form he submitted to his employer.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  The 
Veteran's contentions are further rebutted by the findings of 
the VA examiner, which are based upon the Veteran's provided 
medical history, physical examination, and review of the 
claims file.

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for hypertension, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Atrial fibrillation

The Veteran's service treatment records indicate no evidence 
of any in-service complaints of atrial fibrillation or any 
treatment relating to any such condition.  An 
electrocardiogram study performed in June of 1969, before the 
Veteran's period of active duty, was "essentially normal."

In the aforementioned August 2001 Post-Offer Health Inquiry 
submitted by the Veteran to his employer, he denied having 
any prior medical history of "angina or any other heart 
condition."  On examination, no heart abnormalities were 
noted.

In February 2002, the Veteran underwent stress tests at Maine 
General Medical Center which indicated a diagnosis of atrial 
fibrillation.  These records, however, do not relate this 
diagnosis to the Veteran's active duty service.

The following month, in March 2002, the Veteran was treated 
by Dr. Teufel for an "evaluation of his new onset [of] 
atrial fibrillation."  At that time, the Veteran reported 
that he had enjoyed extremely good health all of his life, 
and that while donating blood in August 2001, he noted that 
his pulse was "somewhat irregular and rapid."  An 
electrocardiogram performed during the March 2002 evaluation 
confirmed a diagnosis of atrial fibrillation.  Based upon 
these findings, Dr. Teufel concluded that it was "pretty 
likely that [the Veteran's atrial fibrillation] has been 
going on since last August."

In a September 2005 letter submitted to VA, Dr. Teufel 
indicated that the Veteran's atrial fibrillation began in 
2002.  He also expressed that the Veteran's hypertension was 
"certainly likely" to have contributed to his atrial 
fibrillation.  As discussed above, Dr. Teufel believed that 
the onset of the Veteran's hypertension was during service.

As set forth above, the evidence reflects that the Veteran 
was not treated during service for any symptoms or complaints 
related to atrial fibrillation during his active duty 
service.  In a March 2002 treatment with Dr. Teufel, the 
Veteran related that he noted that his pulse was irregular 
and rapid while donating blood in August 2001.  In his 
treatment note of that date, Dr. Teufel determined that "it 
was pretty likely" Veteran's atrial fibrillation "ha[d] 
been going on" since August 2001.  In his letter of 
September 2005, Dr. Teufel suggests that the Veteran's 
hypertension was "certainly likely" to have contributed to 
cause his atrial fibrillation.  Consistent with his March 
2002 opinion, however, he does not specifically relate the 
Veteran's atrial fibrillation to any in-service injury or 
illness.  Based upon the evidence in the claims file, the 
Board finds that the onset of the Veteran's atrial 
fibrillation was in approximately August 2001, nearly 28 
years after the Veteran's discharge from active duty service.

Currently, the only other evidence of record supporting the 
Veteran's claim for service connection for atrial 
fibrillation are his own lay opinions expressed in his 
December 2005 claim, January 2007 Notice of Disagreement and 
statement, and April 2007 substantive appeal.    

Even if the Veteran's statements could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for atrial fibrillation either in service or soon thereafter 
and Dr. Teufel's opinion that the onset of this condition was 
in August 2001.  See Buchanan, 451 F.3d at 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit, 5 Vet. App. at 92-93 (1993).  In 
the present case, the veteran has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render either a diagnosis or a competent opinion as 
to medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno, 6 Vet. App. at 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation). 
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for atrial fibrillation 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for hypertension and atrial 
fibrillation in a January 2006 letter.  In a February 2007 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service medical records and identified 
private medical records have been obtained.  Additionally, he 
was afforded a VA examination in December 2008, consistent 
with the Board's November 2008 remand.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for atrial fibrillation is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


